Citation Nr: 1704165	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO. 15-22 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to October 1962, with subsequent service in the United States Naval Reserve from October 1962 to June 1965. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss. The Veteran perfected a timely appeal of this determination to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence supports a finding that the Veteran's bilateral hearing loss is related to active service. 

	
CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, to establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Organic diseases of the nervous system are included among the diseases listed as chronic diseases under the law.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  VA considers high frequency sensorineural hearing loss to be an organic disease of the nervous system.  See Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995; but see Walker, 708 F.3d at 1340 (noting in a claim for service connection for bilateral hearing loss that the Veteran "seeks compensation for a condition that is not listed as a chronic disease in [section] 3.309(a)). 

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339) or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  
Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time. In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 703 F.3d at 1336; 38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 or 40000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  Even if disabling loss is not demonstrated at separation, a veteran many establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

As a preliminary matter, the Board notes that American Standards Association (ASA) standards were used in service medical records until November 1, 1967. To facilitate a comparison of the data, the Board has converted the June 1961 service entry audiological evaluation findings from ASA to ISO (ANSI) units. The figures in parentheses represent ISO (ANSI) units, and are provided for data comparison purposes. 

The Veteran's STRs show that an audiological examination was conducted in June 1961.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (35)
20 (30)
20 (30)
N/A
20 (25)
LEFT
35 (50)
45 (55)
50 (60)
N/A
50 (55)

Based on the above, the Veteran had bilateral hearing loss disability for VA purposes during service; pure tone threshold levels above 40 decibels were noted in the left ear, and the frequencies 500, 1000 and 2000 Hz were above 26 decibels in the right ear.

The Veteran underwent a VA audiological examination in September 2013 and was diagnosed as having bilateral hearing loss. Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50
40
40
LEFT
65
60
75
70
70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.

The examiner, however, opined that the Veteran's hearing loss was not caused by or a result of an event in military service.  The rationale provided was that the June 1961 VA treatment record noted the Veteran stated he has had hearing loss in his left ear "for as long as he can remember."  Also, the tests indicated hearing within the normal limits for the right ear and mild hearing loss for the left ear.  The rationale also provided that there was no ear and frequency specific audiometric testing at the Veteran's enlistment and separation physical examinations.  Therefore, it would be impossible to determine if there was a change in hearing during military service. 

The Board finds that service connection for bilateral hearing loss is warranted.  The evidence establishes that the Veteran had hearing loss in service and is currently diagnosed with bilateral hearing loss under the VA standards in 38 C.F.R. § 3.385.  The VA examiner's negative nexus opinion addressing the Veteran's hearing loss claim was based, in part, on the lack of hearing loss in service.  However, the June 1961 in-service audiological testing shows that the Veteran had a hearing loss disability at separation from service.  Therefore, significant probative value cannot be given to the VA examiner's opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Moreover, where the record contains both in-service and post-service diagnoses of a chronic disorder (in this case, bilateral hearing loss), no medical opinion as to etiology is necessary to grant service connection.  See Groves v. Peake, 524 F.3d 1306, 1309-10 (Fed. Cir. 2008).  As such, service connection for bilateral hearing loss is warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


